DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claim 16 failed to underline all the new limitations at line 5 when they added the limitation of a rotational axis.  This appears to be a minor oversight.  The claims have been entered. 
Response to Arguments
Applicant’s arguments, see Remarks filed 5/24/2022, with respect to the rejection(s) under 112b and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alm GB 811414 in view of Subramanian US 20050198967 and JP3161448.
Applicant amends the claim to requires a particular diameter.  Alm did not teach said diameter, however JP3161448 teaches that the diameter is a result effective variable.  This results in an obvious rejection in view of optimization.  
Applicant further submits that the references used are “actual industrial-use turbines” and none are reduced-scale models.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant further submits that Subramanian is non-analogous art.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Subramanian is reasonably pertinent to the particular problem of monitoring blade conditions.
For these reasons Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-22, 25, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Subramanian US 20050198967 and JP3161448.
Regarding claims 16 and 31, Alm discloses a reduced-scale model of a turbine comprising: 
a crown (11); 
a band (15);
a plurality of blades (13) extending between the band and the crown; 
a rotational axis (inherent);
wherein the band, the crown, and the blades are assembled together as a single mechanical bloc assembly with a non-reversible mechanical continuity between the crown, the band, and the plurality of blades (welded, pg. 1 ln. 11-15).  
However, Alm does not teach 
one or a combination of a groove, a duct, a channel, or a passage in one or more surfaces of the crown, the band, or the plurality of blades configured to accommodate an electrical wire; 
one or more sensors configured to connect to electrical wires that are received in the one or combination of the groove, duct, channel, or passage; and 
wherein the band has a diameter between 200 mm and 400 mm; or between 200-350 mm.
Subramanian teaches a gas turbine engine comprising a turbine’s compressor and/or turbine blade (19,18) comprising at least one groove, duct, or channel (142, 160, 180 and 182) accommodating an electrical wire (52,122, [0070]) therein (Fig. 11); and at least one sensor (50,140) connected to electrical wires.  Subramanian so teaches in order to monitor conditions of the blade ([0010]) and compile accurate data for a given component ([0081]).  Since the known methods of monitoring and collecting data for turbine blades includes utilizing a sensor with an electrical wire in a groove in order to collect data and monitor blade conditions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine blade as taught by Alm by utilizing the known monitoring technique of a sensor with embedded wire as taught by Subramanian, in order to yield the predictable results of a turbine blade capable of providing accurate data and blade conditions.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
However, Alm does not teach that the band has a diameter between 200 mm and 400 mm; or between 200-350 mm.
JP’448 teaches a Francis turbine (4th paragraph after DESCRIPTION OF EMBODIMENTS) comprising an outer diameter of about 300-600 mm, wherein the size is dependent on the desired power output (Id and 10th paragraph after DESCRIPTION OF EMBODIMENTS).  Unless Applicant can show that the particular range of 200-400 mm or 200-350 mm is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diameter of the turbine runner, as taught by Alm, by using a diameter between 200-400 mm or 200-350mm, as taught by Applicant, in order to discover the optimum or workable ranges by routine experimentation.
Regarding claim 17, Alm discloses that the assembly is a model is of a pump-turbine (Fig. 1).  
Regarding claim 18, Alm discloses 
a distance (d) separating adjacent ones of the blades; and 
an overlap factor of the model is higher than 720° (see note), the overlap factor being a sum of an overlap of all of the individual blades, the overlap of each blade being a maximal angle between two points of a projection of the blade in a plane perpendicular to a rotational axis of a runner (Fig. 1).

    PNG
    media_image1.png
    793
    695
    media_image1.png
    Greyscale
Note that figure 1 is in a plane perpendicular to the rotational axis of the runner.  The reference lines (dashed lines) show the overlap of the individual blades.  The overlap does not change depending on the scale of Fig. 1 since the angular range of the overlap is a function of a circle’s geometry.  Alm shows 23 blades within 360°.  Each blade overlaps to the third blade.  Thus, the overlap per blade is                         
                            
                                
                                    360
                                    °
                                
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                            
                            *
                            
                                
                                    3
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                     
                                    o
                                    v
                                    e
                                    r
                                    l
                                    a
                                    p
                                
                                
                                    1
                                
                            
                            ≈
                            47
                            °
                        
                    .  The overlap factor being the sum of all 23 blades is                         
                            
                                
                                    360
                                    °
                                
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                            
                            *
                            
                                
                                    3
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                     
                                    o
                                    v
                                    e
                                    r
                                    l
                                    a
                                    p
                                
                                
                                    1
                                
                            
                            *
                            
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                                
                                    1
                                
                            
                            =
                            1080
                            °
                        
                    , which is greater than 720°.
However, it does not teach that the distance (d) is less than 14 mm.
It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Here the distance (d) would change depending on the scaling up or scaling down of Alm’s turbine. Since applicant has not disclosed that having a distance of less than 14 mm solves any stated problem or is for any particular purpose and it appears that Alm’s turbine would perform equally well with a distance of less than 14 mm, as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify scale of the turbine and the distance between the blades as taught by Alm by utilizing a distance of less than 14 mm as claimed appropriately scaling the turbine for its particular application. See MPEP 2144.04 (IV)(A).
Regarding claim 21, Alm discloses assembly lines (129, 31 and 33) along which different parts (Fig. 2) of the model are joined together by one of brazing, gluing, or welding (pg. 1 ln. 15; pg. 2 ln. 82-86) for the non-reversible mechanical continuity between the crown, the band and the plurality of blades.  
Regarding claim 22, Alm discloses that the assembly lines comprise a thickness less than 0.5 mm (pg. 2 ln. 92-96, the components touching so as to be “in sealing contact”).  
Regarding claims 25 and 32, Alm discloses a process for manufacturing a reduced-scale model of a turbine runner that comprises a crown (11), a band (15), and a plurality of blades (13) extending between the band and the crown, the method comprising
assembling the band, the crown, and the blades together as a single mechanical bloc assembly with a non-reversible mechanical continuity between the crown, the band, and the plurality of blades (welded, pg. 1 ln. 11-15).
However, Alm does not teach 
defining one or a combination of a groove, a duct, a channel, or a passage in one or more surfaces of the crown, the band, or the plurality of blades configured to accommodate an electrical wire; 
locating one or more sensors configured to connect to electrical wires that are received in the one or combination of the groove, duct, channel, or passage; and 
defining the reduced-scale model with the band having a diameter between 200 mm and 400 mm; or 200-350 mm.
Subramanian teaches a gas turbine engine comprising a turbine’s compressor and/or turbine blade (19,18) comprising at least one groove, duct, or channel (142, 160, 180 and 182) accommodating an electrical wire (52,122, [0070]) therein (Fig. 11); and at least one sensor (50,140) connected to electrical wires.  Subramanian so teaches in order to monitor conditions of the blade ([0010]) and compile accurate data for a given component ([0081]).  Since the known methods of monitoring and collecting data for turbine blades includes utilizing a sensor with an electrical wire in a groove in order to collect data and monitor blade conditions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine blade as taught by Alm by utilizing the known monitoring technique of a sensor with embedded wire as taught by Subramanian, in order to yield the predictable results of a turbine blade capable of providing accurate data and blade conditions.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
However, Alm does not teach that the band has a diameter between 200 mm and 400 mm; or 200-350 mm.
JP’448 teaches a Francis turbine (4th paragraph after DESCRIPTION OF EMBODIMENTS) comprising an outer diameter of about 300-600 mm, wherein the size is dependent on the desired power output (Id and 10th paragraph after DESCRIPTION OF EMBODIMENTS).  Unless Applicant can show that the particular range of 200-400 mm or 200-350 mm is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diameter of the turbine runner, as taught by Alm, by using a diameter between 200-400 mm or 200-350 mm, as taught by Applicant, in order to discover the optimum or workable ranges by routine experimentation.
Regarding claim 28, Alm discloses that the band, the crown, and the blades are assembled together via one of the following processes, casting machining process, additive printing, welding, brazing, or gluing (col. 1 ln. 11-15, casting and/or welding).  
Regarding claim 30, Subramanian further teaches positioning the at least one sensor against a surface of at least a first one of the band, crown or blades ([0033]) before the welding or gluing the first one of the band, crown or blades with a different one of the bland, crown or blades ([0073]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Subramanian US 20050198967 and JP3161448 as applied to claim 16 above and further in view of Huber US20070134098.
Regarding claim 23, the combination does not teach that when the model corresponds to a Francis turbine and the plurality of blades is between 13 and 19.
Huber teaches a Francis turbine comprising blades in number between 13-19 (Fig. 1).  Because both Alm and Huber teach Francis turbines it would have been obvious to one skilled in the art to replace the number of blades as taught by Alm by simply substituting in the number of blades as taught by Huber in order to achieve the predictable result of extracting energy out of the fluid flow. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).  

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Subramanian US 20050198967 and JP3161448 as applied to claims 16 and 25 respectively above and further in view of Zhang US 20090239353.
Regarding claims 24 and 27, Alm further teaches polishing the single bloc assembly (pg. 2 ln. 37) made of steel (pg. 2 ln. 107-108).  However, it does not teach utilizing stainless steel and anodizing the assembly.
Zhang teaches a method of protecting metals (medical devices) against corrosion by utilizing stainless steel that has been polished and/or anodized ([0133]).  Note that Webber is analogous since it is reasonably pertinent to the particular problem with which the applicant was concerned (protecting against corrosion), in order to be relied upon as a basis for rejection of the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine’s material and finishing steps as taught by Alm by utilizing anodized stainless steel as taught by Zhang in order to achieve better corrosion resistance.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Subramanian US 20050198967 and JP3161448 as applied to claim 28 above and further in view of NAKAMURA AU 2014206226.
Regarding claim 29, Alm does not teach that for the casting process, the model is made from aluminum or titanium.
Nakamura teaches a Francis turbine ([0114]) made from aluminum ([0016]), which is known for its light weight properties.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the material of the turbine as taught by Alm by utilizing aluminum in order to reduce the weight of the turbine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745

/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/10/2022